— Appeal by the defendant from a judgment of Supreme Court, Kings County (Egitto, J.), rendered January 15, 1985, convicting him of attempted murder in the first degree (two counts), reckless endangerment in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Questions relating to the issue of identification and the credibility of the witnesses lie with the trier of fact (see, e.g., People v Batts, 111 AD2d 761, 762; People v Herriot, 110 AD2d 851, 852), and the evidence, when viewed in the light most favorable to the prosecution, clearly established the defendant’s identity beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932).
The defendant’s sentence was not excessive. On the facts of this case, it was proper for the defendant to receive consecutive sentences for the two attempted murder convictions (see, People v Brathwaite, 63 NY2d 839).
The defendant’s remaining contentions are either unpreserved or without merit. Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.